     Case 3:20-cv-02226-WQH-MSB Document 2 Filed 11/25/20 PageID.60 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   DIANE DELIAH DANIELS,                                   Case No.: 3:20-cv-02226-WQH-MSB
12                                          Plaintiff,
                                                             ORDER
13   v.
14   DARYL FRY, et. al.,
15                                       Defendants.
16   HAYES, Judge:
17             On November 9, 2020, Plaintiff Diane Deliah Daniels initiated this action by filing
18   a Complaint against Defendants Daryl Fry, Jayson Stebbins, Michael Roddy, John Meyer,
19   Brian Moynihan, Gerald Hassell, Brian Richard, Thomas Gibbons, Gary Kreep, Joel
20   Wohlfeil, William Gore, Mark Milton, Jamie Felix, Casey James, Edward Bishop, David
21   Nisleit, Keneth Medel, Peter Doft, Scott Hildebrand, Timothy Walsh, Jaime Murillo,
22   Elizabeth Chen, and Aledra Retano. (ECF No. 1). The record reflects no further filings in
23   this case.
24        I.      Failure to Pay Filing Fee or Request in Forma Pauperis Status
25             All parties instituting any civil action, suit, or proceeding in a district court of the
26   United States, except an application for writ of habeas corpus, must pay a filing fee of
27
28

                                                         1
                                                                                  3:20-cv-02226-WQH-MSB
     Case 3:20-cv-02226-WQH-MSB Document 2 Filed 11/25/20 PageID.61 Page 2 of 3



 1   $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if she is granted leave to proceed in forma pauperis pursuant to
 3   28 U.S.C. section 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007).
 4             Plaintiff has not prepaid the $400 in filing and administrative fees required to
 5   commence this civil action, nor has she submitted a properly supported motion to proceed
 6   in forma pauperis pursuant to 28 U.S.C. section 1915(a). Therefore, this case cannot yet
 7   proceed. See 28 U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
 8       II.         Conclusion
 9             For the reasons set forth above, the Court hereby:
10             (1)     DISMISSES this action sua sponte without prejudice for failure to pay the
11   $400 civil filing and administrative fee or to submit a motion to proceed in forma pauperis
12   pursuant to 28 U.S.C. section 1914(a) and section 1915(a); and
13             (2)     GRANTS Plaintiff sixty (60) days leave from the date this Order is filed to:
14   (a) prepay the entire $400 civil filing and administrative fee in full; or (b) complete and file
15   a motion to proceed in forma pauperis. See 28 U.S.C. § 1915(a)(2); S.D. Cal. Civ. L.R.
16   3.2.
17
18
19
20
21
22
23
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. Oct. 1, 2019)). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed in forma pauperis. Id.
                                                      2
                                                                                3:20-cv-02226-WQH-MSB
     Case 3:20-cv-02226-WQH-MSB Document 2 Filed 11/25/20 PageID.62 Page 3 of 3



 1         IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff with
 2   this Court’s approved form “Motion and Declaration in Support of Motion to Proceed in
 3   Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or complete
 4   and submit the enclosed motion to proceed in forma pauperis within 60 days, this action
 5   will remain dismissed without prejudice based on Plaintiff’s failure to satisfy the fee
 6   requirements of 28 U.S.C. section 1914(a) and without further Order of the Court.
 7         IT IS SO ORDERED.
 8   Dated: November 25, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                           3:20-cv-02226-WQH-MSB
